Name: Commission Regulation (EEC) No 2811/92 of 28 September 1992 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 9 . 92 Official Journal of the European Communities No L 284/5 COMMISSION REGULATION (EEC) No 2811/92 of 28 September 1992 on the supply of various consignments of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 591 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . Is) OJ No L 81 , 28. 3. 1991 , p. 108 . No L 284/6 Official Journal of the European Communities 29. 9 . 92 ANNEX LOTS A, B, C, and D 1 . Operation Nos (') : 756/92 759/92 2. Programme : 1992 3 . Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna ; (telex 135310 UNRWA A ; fax (1)230 75 29) 4. Representative of the recipient :  Lot A :  756/92 : Ashdod UNRWA Field Supply and Transport Officer, West Bank PO Box 19149, Jerusalem (tel. 82 80 93 ; telex. 26194 UNRWA IL ; fax. 81 65 64)  Lot B :  757/92 : Latakia UNRWA Field Supply and Transport Officer, SAR PO Box 4313, Damascus, SAR (tel. (9631 1 ) 66 02 17 ; telex 412006 UNRWA SY)  Lot C :  758/92 : Beirut UNRWA Field Supply and Transport Officer, Lebanon PO Box 947, Beirut, Lebanon (tel . 81 00 12 ; fax 87 11 45 02 32 ; telex 21430 UNRWA LE)  Lot D :  759/92 : Amman UNRWA Field Supply and Transport Officer, Jordan PO Box 484, Amman, Jordan (tel. (9626) 77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO) 5. Place or country of destination (*) : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (6) (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under VA1 ) 8 . Total quantity : 1 461 tonnes 9. Number of lots : four (Lot A : 799 tonnes ; Lot B : 148 tonnes ; Lot C : 255 tonnes ; Lot D : 259 tonnes) 10. Packaging and marking Q (8): see OJ No C 114, 29. 4. 1991 p. 1 (under VA.2 and VA.3) Markings in English Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : C-sugar produced in the Community as defined at (c) in the sixth subpara ­ graph of Article 24 (1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of landing  landed (Lots A, B and C) free at destination (Lot D) 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot A : Ashdod ; Lot B ; Latakia ; Lot C : Beirut 16. Address of the warehouse and, if appropriate, port of landing : Lot D : UNRWA. Warehouse, Amman, Jordan 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 2  15. 11 . 1992 18 . Deadline for the supply : 13. 12. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 10 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 11 . 1992 (c) deadline for the supply : 27. 12. 1992 29. 9. 92 Official Journal of the European Communities No L 284/7 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 - 13. 12. 1992. (c) deadline for the supply : 10. 1 . 1993 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles ; telex 22037 / 25670 AGREC B ; telefax : (32-2)296 20 05 /- 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) :  No L 284/8 Official Journal of the European Communities 29. 9. 92 LOTS E and F 1 . Operation Nos ('): 1199/91 (Lot E) and 1200/91 (Lot F) 2. Programme : 1991 3. Recipient (2) : Federation internationale des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), dÃ ©partement Approvisionnements et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41-22) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient :  Lot E : Croissant-Rouge tunisien, 19 rue d Angleterre, 1000 Tunis, Tunisie (tel. (216-1 ) 240 630 / 245 572 ; telefax 340151 ; telex (0409) 14524 HILAL TN);  Lot F : Cruz Roja Uruguaya, 2990 Avenida 8 de Octubre, 11600 Montevideo, Uruguay (tel. (598-2) 80 07 14 / 80 21 12 ; telefax 960192 ; telex 22524 'Para Cruz Roja Uruguaya') 5. Place or country of destination (*) : Tunisia (Lot E) and Uruguay (Lot F) 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (9) (") : see OJ No C 1 14, 29. 4. 1 991 , p. 1 (under VA1) 8 . Total quantity : 130 tonnes 9. Number of lots : two (Lot E : 50 tonnes ; Lot F : 80 tonnes) 10. Packaging and marking (J) (10) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA.2 and VA.3) Markings in French (Lot E) and Spanish (Lot F) Supplementary markings : Lot E : 'IFRC / Tunis' ; Lot F : 'IFRC / Montevideo' 11 . Method of mobilization : C-sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot E : La Goulette ; Lot F : Montevideo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 11 . 1992 18. Deadline for the supply : Lot E : 29. 11 . 1992 ; Lot F : 13. 12. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 10 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 11 . 1992 (c) deadline for the supply : Lot E : 13 . 12. 1992 ; Lot F : 27. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 11  13. 12. 1992 (c) deadline for the supply : Lot E : 27. 12. 1992 ; Lot F : 10. 1 . 1993 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex 22037/25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) :  29. 9. 92 Official Journal of the European Communities No L 284/9 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall .deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation. (*) Commisson delegation to be contacted by the successful tenderer : see list published in OJ No C 1 14, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. Lot B : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. Q Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (8) Shipment to take place in 20-foot containers. Lots A, B, C : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/Beirut/Latakia, container yard and is under ­ stood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After takeover of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard . Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net, not more than 50 containers being shipped per week on any vessel . ( ®) The rule provided at the second of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for deter ­ mination of the sugar category. (10) Lot E : the bags shall be stacked (minimum 20) on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm,  a bottom deck consisting of three planks measuring 1 00 mm in width and of a thickness of 22 mm,  three bearers measuring 1 00 mm in width and of a thickness of 22 mm,  nine dowels : 100 x 78 mm minimum,  the palletized bags shall be covered by a shrink film of a thickness of at least 150 microns,  the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. (") Documents must be legalized by the diplomatic representation in the country of origin of the goods.